Title: To George Washington from Timothy Pickering, 13 May 1795
From: Pickering, Timothy
To: Washington, George


          
            War-Office May 13. 1795.
          
          The subject of the letter dated March 18. 1795, from Harry Innes Esqr. of Kentuckey, to the President of the United States, with the letter of James Smiley inclosed therein, has been considered by the Secretary of War; who now respectfully reports to the President.
          That by the letters of the late Secretary of War, the accounts of the service of scouts were directed to be certified on oath, by the County Lieutenants, or Commanding Officer of each county. The accounts thus certified were to be presented to the Paymaster of the United States, who was to pay the amount to the County Lieutenant or Commanding Officer of the county, who was to pay the individual scouts & take their receipts. That all such accounts as have been so made up and presented, are presumed to have been paid to the county lieutenants or other officers commanding in their stead. Whether the sums so advanced have by those officers been paid over to the individuals, is not known at the war-office: those officers not having settled their accounts.
          That therefore Mr Smiley should have applied to the

Lieutenant or other Officer of the proper county, for the money due to the soldiers whose pay he had purchased. If in any case money has not been furnished to the county lieutenants, it is presumed that the failure has arisen from their not making up and presenting the accounts in the manner directed.
          The answer given by Mr Howell to Mr Smiley, if in the form represented by Mr Smiley, was improper: indeed so very improper as to excite a doubt whether Mr Smiley’s memory was correct in repeating what he supposed was spoken. Mr Howell’s Clerks recollect no such thing. But if the reprehensible words were uttered, the only satisfaction Mr Innes can receive will arise from the information that Mr Howell is no longer in office.
          
            Timothy Pickering
          
        